Citation Nr: 1041188	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-14 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of cold injuries 
to the bilateral hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 
1984.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2009, on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The Board reopened the claim 
of entitlement to service connection and remanded for additional 
development.


FINDINGS OF FACT

1.  The Veteran complained of joint problems during service.

2.  The Veteran served in cold climates while on active duty.

3.  The Veteran's report of the circumstances of his service is 
competent and credible.  

4.  The Veteran has been diagnosed with frostbite, without 
significant residuals, cold-induced arthralgias, and chronic cold 
hands.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of cold injuries to the bilateral hands are 
approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  

As the Board has granted the full benefit sought with respect to 
the issue on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Service Connection Claim

The Veteran seeks service connection for residuals of cold 
injuries to the bilateral hands, claimed as the cumulative effect 
of active duty service in cold climates.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

The record reflects that the Veteran served in cold climates 
during service, complained of joint problems while on active 
duty, and has been diagnosed with cold-induced arthralgias; the 
record also indicates that repeated exposure to cold environments 
may result in cumulative cold injury.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was diagnosed in January 1985, less than one (1) year 
after discharge from service, as having frostbite with no 
significant residuals.  In June 2003 he was diagnosed with cold-
induced arthralgias.  The Board observes that "Arthralgia is 
defined as pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); and see Mykles v. Brown, 7 Vet. App. 372, 
373 (1995), Hayes v. Brown, No. 94-323, slip op. at 3 (U.S. Vet. 
App. Apr. 10, 1996).

He stated in letters dated July 2004, February 2006, and August 
2009 that he served in cold climates during service and, since 
that time, experienced pain in his hands during cold weather.  
The Veteran's service records verify that he was stationed in 
Korea and Germany.  Statements submitted by fellow service 
member, B.W., and the Veteran's spouse (whom he met in Germany) 
support his contention that he served in cold climates and, 
during that service, complained about experiencing pain in his 
hands.

Service treatment records do not reflect any treatment for cold 
injuries, but self reports of medical history completed by the 
Veteran do indicate complaints of joint problems.  Specifically, 
although the Veteran reported no history of, or current problems 
with, arthritis, rheumatism, or bursitis in August 1969, in 
December 1976 he stated that he did not know if he had such 
problems; in January 1980, June 1982, and June 1984, he reported 
that he did have such problems.

In August 1984, the Veteran filed a claim for service connection 
for frostbite and indicated that the condition began in 1967 
and/or 1968.  In January 1985 he received a VA examination and 
the report reflects a diagnosis of "history of frostbite - 
hands" with no significant residuals.

In January 1989, the Veteran saw a private physician for 
complaints of stiffness in his hands.  The physician diagnosed 
arthralgias of an unknown etiology and suggested that the Veteran 
be tested for Lyme disease; a subsequent blood test for Lyme 
disease was negative.

The Veteran was afforded another examination in June 2003.  The 
report reflects that he informed the examiner that he had 
problems with his hands ever since being discharged from service.  
He reported that his hands hurt in cold weather, occasionally 
hurt in warm weather, and became stiff and difficult to move 
during flare-ups.  Examination of the fingers was normal, but the 
examiner diagnosed bilateral cold-induced hand arthralgias.  The 
examiner did not discuss whether or not the condition was related 
to the Veteran's active duty service.

In July 2004, the Veteran wrote to VA stating that he did not 
experience any problems with his hands prior to service, but, 
after serving in cold climates while on active duty, had problems 
with his hands.  That contention is reiterated by the Veteran in 
a February 2006 letter.  In May 2007 he wrote that he experiences 
left and right hand disabilities due to cold injuries incurred 
during exercises in Korea and Germany.  In March 2009, he again 
noted experiencing cold injuries while serving in Germany.

The Veteran's spouse submitted a March 2009 statement, explaining 
that she met him during his service in Germany and that each time 
he returned from a training exercise he complained of the cold 
hurting his hands.  She also noted that, since that time, he 
continued to complain of pain in his hands during cold weather.

In August 2009, a former coworker, E.R., of the Veteran wrote to 
VA, stating that he worked with him from 1998 to 2008.  E.R. 
noted that the Veteran consistently complained that his hands 
would not warm during cold weather and used a space heater or 
additional clothing to stay warm even when other people in the 
building were not bothered by the temperature.

A fellow service member, B.W., wrote to VA about the Veteran's 
claim.  B.W. stated that he shared a room with the Veteran while 
stationed in Germany, served with him during exercises, and 
witnessed the pain he experienced due to the cold weather.

The Veteran wrote another statement to VA in August 2009.  He 
therein contended that he did not seek treatment for his hand 
pain during service because he did not want to impair his career 
advancement.

In January 2010, the Veteran was afforded another VA examination.  
The examination report reflects that the examiner reviewed the 
claims file and examined the Veteran.  The examiner noted that 
the claims file did not show any specific report of a cold injury 
during service.  X-ray examination of the hands, as well as 
finger range of motion, was normal, but the examiner noted "the 
total absence of hair on either hand" as a significant physical 
finding.  The Veteran was diagnosed with bilateral chronic cold 
hands, without any significant effects.  The examiner opined that 
"there [was] some evidence to support a cold-related 
condition," but, due to the lack of obvious neurovascular 
pathology, diagnosis was difficult.  However, the examiner 
further noted that "based on the history, cold injury seems the 
most possible" and that such a condition could be due to 
cumulative injury (repeated exposure to cold).  The examiner 
stated his belief in the 'cumulative injury model,' but, because 
he did not find any "definitive proof" in the claims file that 
the Veteran's current condition was caused by repeated exposure 
to cold, he opined that it was not likely that current bilateral 
cold hands were due to in-service experiences.

The Board notes that laymen such as the Veteran can attest to 
their in-service experiences and current symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
Veteran's contentions regarding his service and continuity of 
symptomatology, as supported by the history of his claim as well 
as the lay statements from his spouse, E.R., and B.W., competent 
and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  However, as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Here, a 1985 
examiner diagnosed the Veteran with frostbite without residuals, 
a 2003 physician diagnosed cold-induced arthralgias, and ae 2010 
examiner observed that there was evidence to support a cold-
related condition and stated that cumulative exposure to cold 
could have resulted in the Veteran's current disability.  
However, the 2010 physician ultimately opined that it was not 
likely that the current disability resulted from the Veteran's 
service.

Although the 2010 examiner noted review of the claims file in 
accordance with Nieves-Rodriguez, the Board observes that his 
opinion is unclear.  Specifically, he observes belief in the 
'cumulative injury model' and notes evidentiary support for the 
existence of a cold-related disability, but opines against the 
Veteran's claim on the basis that "it is hard to connect the 
dots" since the claims file does not reflect any specific 
episode of freezing or near freezing.  When making evidentiary 
determinations, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence.  See 
Hayes, 5 Vet. App. at 69-70.  

As the Veteran has been diagnosed with a cold-related injury, the 
Board has found the lay statements credible, and the record 
contains evidence of in-service exposure to cold temperatures, 
the Board finds that the claim should be granted.  There can be 
no doubt that further medical inquiry could be undertaken with a 
view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the Veteran has not provided medical evidence of 
continuity of symptomatology during the 1990s, the Board observes 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Further, even when a claimant is 
diagnosed with a disability and the severity of the disability 
lessens (even to the extent that it no longer impairs the 
claimant), a grant of service connection may be nonetheless 
appropriate if it is otherwise found to be linked by competent 
evidence or applicable presumption to some incident of military 
service.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing 
the distinction in the terms "compensation," "rating," and 
"service connection" as, although related, each having a 
distinct meaning as specified by Congress).  The question of 
severity is one of rating, not of service connection.  Id.

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's current diagnosis of chronic 
cold hands and an incident of service, and the record reflects 
competent, persuasive evidence of such a nexus, the Board finds 
the evidence is in approximate balance as to service connection.


ORDER

Entitlement to service connection for the residuals of cold 
injuries to the bilateral hands is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


